ELECTRONIC RECORD



COA#       05-13-01112-CR                        OFFENSE:        22.021


           Cruz Franco Martinez v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:       MODIFY                    TRIAL COURT:    Criminal District Court No. 4


DATE: 11/25/2014                  Publish: NO    TC CASE #:      F-1263640-K




                         IN THE COURT OF CRIMINAL APPEALS


          Cruz Franco Martinez v. The State of
                                                                                 l(»2¥-/V
STYLE:    Texas                                       CCA#:

         APP/ZLLAMT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          ftsfuf e.y                                  JUDGE:

DATE:     s4p*t} /C 2-°/?T                            SIGNED:                            PC:

JUDGE:     /^<C                                       PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD